In an action to recover commissions earned, plaintiff appeals from so much of an order made by an Official Referee upon an assessment of damages as limits the amount of his recovery to the sum of $2,500, and from so much of a judgment entered in pursuance of said order as limits plaintiff’s recovery to the sum of $2,500, plus interest. Order and judgment, insofar as appealed from, unanimously affirmed, with costs upon the appeal from the judgment and without costs upon the appeal from the order. No opinion. Present — Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ.